Citation Nr: 0104535	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-16 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome, secondary to post operative residuals of a L5 
herniated nucleus pulposus, with left lower extremity 
sciatica.

2.  Entitlement to special monthly compensation based upon 
the need for the regular aid and attendance of another 
person, or upon housebound status.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to 
November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating action of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

In July 2000, the veteran's appeal was forwarded to the 
Board.  In November 2000, the Board received voluminous 
additional medical evidence concerning the claims at issue.  
A waiver of consideration of that evidence by the RO was not, 
however, submitted.  As such, the veteran's claims, along 
with the newly submitted evidence, must be remanded to the RO 
for consideration by the RO in accordance with 38 C.F.R. 
§ 20.1304(c) (2000).

The Board notes that the veteran was afforded a VA Aid and 
Attendance/
Housebound examination in February 1999.  That examination 
report, however, did not include a medical opinion on the 
question central to this claim; that is, the veteran's need 
for the aid and attendance of another person or his 
housebound status.  Thus, another examination is warranted.  
38 C.F.R. § 4.2 (2000).

The Board further notes that in October 1998, the veteran 
reported that his VA physician had advised him that carpal 
tunnel syndrome developed as a result of the appellant's need 
for a walker.  The need for the walker was reportedly 
necessitated by the veteran's service connected back 
disorder.  Accordingly, under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), the 
RO should assist the veteran in securing a supporting 
statement in writing from the VA physician in question.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints related to his service-
connected disabilities since 1998.  After 
securing any necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources, to include a statement from the 
appellant's treating VA physician who 
reportedly linked carpal tunnel syndrome 
with the necessity to use a walker due to 
a service connected back disorder.  If 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the veteran, and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.

2.  Thereafter, the veteran should be 
afforded a comprehensive VA examination, 
in order to determine the current 
severity of his service-connected 
disabilities and their effect on his 
ability to leave his home and to care for 
his basic needs without assistance.  The 
claims folder must be made available to 
the examiner for review and all necessary 
evaluations, tests, and studies should be 
performed.  A VA Form 21-2680 
(Examination for Housebound Status or 
Need for Regular Aid and Attendance) must 
be completed.  The examiner should render 
an opinion as to what effect the service-
connected disabilities found have on the 
veteran's ability to care for his daily 
personal needs, including the ability to 
protect himself from the hazards of daily 
living without the regular aid and 
attendance of another; whether as a 
direct result of his service connected 
disabilities the appellant is 
substantially confined to his dwelling 
and the immediate premises; and whether 
the veteran's service connected 
disabilities are subject to improvement 
through appropriate treatment.  A 
complete rationale for all opinions 
expressed must be provided. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the RO should again 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

